Citation Nr: 1542711	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1967.  The Veteran died in June 2010; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim, and has been reviewed.


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.

The service-connected disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After reviewing the evidence of record and resolving all doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.

During his lifetime, the Veteran was awarded service connection for Type II diabetes mellitus based on his presumed exposure to Agent Orange while serving in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  He later filed a claim seeking service connection for lung cancer on that same basis.  However, although lung cancer is also a disability recognized by VA as being associated with herbicide exposure, the Veteran's claim was denied due to lack of a confirmed clinical diagnosis.  Id.  In August 2015, service connection for ischemic heart disease was also granted on the basis of presumed exposure to Agent Orange, and retroactive benefits were awarded.  Id.

The Veteran's death certificate listed the immediate cause of his June 2010 death as multiple-organ system failure due to sepsis, due to urinary tract infection.  It listed lung cancer and chronic obstructive pulmonary disease (COPD) as other significant causes contributing to death but not resulting in the underlying cause.  An April 2011 supplementary medical certificate added diabetes mellitus to the list of other significant causes.

Two VA medical opinions pertaining to the current issue are of record, each addressing whether the Veteran's lung cancer, only, caused or contributed substantially or materially to cause his death.  On November 2, 2010, a VA physician found that the Veteran's lung cancer, confirmed during a June 2010 autopsy, led him to be immunocompromised, or compromised his "general status," and that the immunocompromised condition was a significant factor contributing to his demise.  Based on that finding, the physician concluded that the Veteran's lung cancer at least as likely as not contributed to cause his death.  On November 3, 2010, a different VA physician issued a negative opinion stating that, while the Veteran had lung cancer, it was not a significant comorbid condition that had a role in his worsening functional status and death.  To support that opinion, she cited the facts that the primary cause of the Veteran's death was multiple-organ system failure, that the lung nodules his physicians were monitoring had either been stable or had only increased in size by three millimeters between 2007 and 2009, and that he had "very poor functional status secondary to several other comorbid conditions, the most significant of which was severe emphysema."  The physician did not identify the additional comorbid conditions to which she was referring.

The mandate to accord the appellant the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this instance, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether a disability of service origin contributed to the Veteran's fatal condition and ultimately aided or lent assistance to the production of his death.  In view of the foregoing, the benefit of the doubt rule will be applied, and service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


